DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 12/29/2020.
Applicant’s addition of new claim(s) 14, 15 is acknowledged.
Claim(s) 1, 3, 5-6, 10-13 is/are amended.	
Claim Rejections - 35 USC § 112
Applicant’s amendments filed 12/29/2020, hereafter referred to as Applicant’s amendments, to overcome 35 USC 112(b) rejections of the non-final rejection mailed 9/30/2020, hereafter referred to as the non-final rejection, have been approved. The rejections have been removed. 
Applicant’s amendments have created new rejections under 35 USC 112(b). See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an image detection target position detecting section that detects, on the basis of the image acquired from the monocular camera" in lines 9-10.  There is insufficient antecedent basis for the component “the image acquired from the monocular camera” in the claim. The preamble of claim 1 recites, “acquiring images from a monocular camera” in lines 2-3. The examiner an image[[s]] from a monocular camera”, instead, which appears to be consistent with Applicant’s specification (para. 0014, 0022).
	Claims 2-13 are rejected due to their dependency on a rejected base claim.
Applicant’s amendments have created new rejections under 35 USC 112(a). See below.
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 3, the limitations regarding “images” acquired/detected “by the monocular camera” (lines 2-3 of claim 1 and lines 4-5 of claim 3) do not have support in the specification as filed. The instant application only has support for a singular “image” being acquired/detected by the “monocular camera 22” (para. 0014, 0022). 
The examiner suggests amending claim 1 (lines 2-3) to recite, “acquiring an image[[s]] from a monocular camera”, which appears to be consistent with Applicant’s specification (para. 0014, 0022). acquired by the monocular camera”, which also has proper antecedence to claim 1 (acquired versus detected).
Allowable Subject Matter
Claims 14-15 are allowed.
Claim(s) 1-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) set forth in this Office action.

















The following is a statement of reasons for the indication of allowable subject matter of claims 1-13 and reasons for allowance of claims 14-15:  there is no prior art alone or in combination that discloses or teaches all of the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, an identical target determination section, 
in response to determining by the predetermined target determination section that the image detection target is the predetermined target after provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an identical target, determines that the radar detection target and the image detection target are not an identical target, and 
in response to determining by the predetermined target determination section that the image detection target is not the predetermined target after provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an identical target, determines that the radar detection target and the image detection target are an identical target.
The closest prior art of record includes the following:

Regarding claim 1, Sasabuchi et al. (US 2016/0137157 A1) teach a target detection device (“object recognition device 10”, Fig. 1) for acquiring reflection information from a radar device (“radar device 11”, Fig. 1) and acquiring images from a monocular camera (“image capture device 12”, Fig. 1), the radar device transmitting a search wave toward an area (“outside the vehicle”, see para. 0026 and 0027 citations below) ahead of a vehicle (“vehicle 1”, Fig. 1) in its direction of travel and receiving a reflected wave (“respective transmitted waves”, see para. 0026 citation below) reflected by a target (“objects”, see para. 0026 citation below), the reflection information being based on the reflected wave (“The radar device 11 divides a detection target region which is set outside of the vehicle 1 into a plurality of angle regions, and scans each of the angle regions to transmit radar radio waves which are electromagnetic waves. The radar device receives reflected waves generated by the respective transmitted waves being reflected by objects (such as, for example, pedestrians, other vehicles) located outside of the vehicle 1.”, para. 0026), the monocular camera capturing an image (“image”, see para. 0027 citation below) of the area ahead of the vehicle in its direction of travel (“The image capture device 12 includes a camera, and captures an image of an image capture region which is set outside of the vehicle 1.”, para. 0027), the target detection device comprising: 
a radar detection target position detecting section that detects a position (“relative positions or orientations of the external objects”, see para. 0026 citation below) of a radar detection target (“external objects”, see para. 0026 citation below) which is a target detected on the basis of the reflection information (“The radar device 11 generates detection signals in response to the transmitted waves and the reflected waves, for example, detection signals relating to distances from the radar device 11 to external objects, relative speeds of the external objects based on a Doppler effect, relative positions or orientations of the external objects with respect to the radar device 11, and the like, and outputs the generated detection signals to the processing device 13.”, para. 0026, “in step S01 shown in FIG. 3, the processing device 13 detects the position, the speed, the acceleration and the like of the object detected by the radar device 11.”, para. 0039); 
(“pedestrians, other vehicles, structures and the like”, see para. 0028 citation below) that is likely to collide with the vehicle, and detects a position (“relative positions”, see para. 0028 citation below) of an image detection target (“objects”, see para. 0028 citation below) which is the detected specific target (“The image capture device 12. generates image data by performing predetermined image processing on the image obtained through image capture, and outputs the generated image data to the processing device 13.”, para. 0027, “The processing device 13 recognizes the objects based on the image data by performing a predetermined recognition process on the image data which is output from the image capture device 12. More specifically, the processing device 13 recognizes attributes of the objects, and identities pedestrians, other vehicles, structures and the like, for example, as objects located in the vicinity of the vehicle 1. The processing device 13 calculates relative positions, speeds, accelerations and the like of the recognized objects with respect to the image capture device 12.”, para. 0028, “in step S02, the processing device 13 performs a process of recognizing the object detected by the image capture device 12, and detects the position, the speed, the acceleration and the like of the object.”, para. 0040); 
an identical target provisional determination section that when a positional relationship (“present within a predetermined position range (matching range)”, see para. 0029 citation below) between the radar detection target and the image detection target becomes a predetermined relationship (“present within a predetermined position range (matching range) for a predetermined period of time (established time)”, see para. 0029 citation below), provisionally determines that the radar detection target and the image detection target are an identical target (“When an object detected by the radar device 11 and an object detected by the image capture device 12 are present within a predetermined position range (matching range) for a predetermined period of time (established time), the processing device 13 recognizes that the objects are the same object.”, para. 0029, “in step S03, the processing device 13 determines whether a state where matching between the objects detected by the radar device 11 and the image capture device 12 is established is continuing.”, para. 0041); 
a predetermined target determination section that determines whether the image detection target is a predetermined target that can be passed by the vehicle (“Meanwhile, when the processing device 13 recognizes that the objects detected by the radar device 11 and the image capture device 12 are the same object and establishes the matching therebetween, the processing device may add information such as attributes recognized with respect to the object detected by the image capture device 12, for example, to information such as the distance, the position, the speed, and the acceleration of the object detected by the radar device 11. The processing device 13 can execute various control operations for example, contact avoidance with an object…on the basis of various information associated with the objects in which the matching is established.”, para. 0032, this limitation occurs in “S02”, wherein the “process of recognizing the object detected by the image capture device 12” occurs, see para. 0040 and Fig. 3).

Sasabuchi et al. do not explicitly teach where the identical target determination section, in response to determining by the predetermined target determination section that the image detection target is the predetermined target after provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an identical target, determines that the radar detection target and the image detection target are not an identical target, and in response to determining by the predetermined target determination section that the image detection target is not the predetermined target after provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an identical target.

Instead, Sasabuchi et al. teach an identical target determination section, in response to determining by the predetermined target determination section that the image detection target is the predetermined target (at “S02”), and provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an identical target (“YES” at “S03”), determines that the radar detection target and the image detection target are an identical target.

Kimata et al. (US 2014/0002295 A1) teach a target detection device (“ECU 44”, Fig. 1) for acquiring reflection information (“output of the radar unit 42”, see para. 0031 citation below) from a radar device (“radar unit 42”, Fig. 1), the radar device transmitting a search wave toward an area (“ahead of the subject vehicle 10”, see para. 0030 citation below) ahead of a vehicle (“vehicle 10”, Fig. 1) in its direction of travel and receiving a reflected wave (“laser beam reflected”, see para. 0030 citation below) reflected by a target (“object”, see para. 0030 citation below), the reflection information being based on the reflected wave (“The radar unit 42 detects an object present ahead of the subject vehicle 10 (a preceding vehicle or other object) by transmitting a laser beam (electromagnetic beam (carrier wave)) in the forward direction of the subject vehicle 10 and receiving the laser beam reflected by the object.”, para. 0030, “The output of the radar unit 42 is sent to a radar output processing ECU (electronic control unit) 44 comprising a microcomputer. The radar output processing ECU 44 calculates the relative distance to the object by measuring the time from the transmission of the laser beam to the return of the reflected laser beam and further differentiates the relative distance to determine the velocity relative to the object.”, para. 0031), the target detection device comprising:
a radar detection target position detecting section that detects a position (“relative distance to the object”, see para. 0031 citation above) of a radar detection target (“objects”, see para. 0030 and 0031 citations above, also referred to as “roadside object 100”, Fig. 4) which is a target detected on the basis of the reflection information (“Here, to reiterate the issue addressed by this invention: in a driving environment such as shown in FIG. 4A, when, as shown in FIG. 4B, a preceding vehicle 102 passes by pole or other roadside object 100 detected outside the travel path of the subject vehicle 10, reflection points 100a of the roadside object 100 are dragged by (forced along) reflection points 102a of the preceding vehicle (vehicle ahead) 102 and transferred to those of the vehicle ahead 102”, para. 0044);
a predetermined target determination section that provisionally determines whether the radar detection target is a predetermined target (“such as a pole”, see para. 0046 citation below and Fig. 4) that can be passed by the vehicle (“Next, in S14, it is determined whether a roadside object(s) 100 such as a pole has been detected at the side of the estimated travel path of the subject vehicle 10.”, para. 0046);
and an identical target determination section, in response to provisionally determining by the predetermined target determination section that the radar detection target is the predetermined target (“YES” at “S14”, Fig. 2) and in response to determining that the radar detection target has moved (“YES” at “S20”, Fig. 2, “the roadside object 100 is not determined to be an obstacle and is determined to be a stationary object”, see para. 0054 citation below), determines that the radar detection target is not the predetermined target (occurs at “S22”, Fig. 2, see also para. 0054 citation below), and in response to provisionally determining by the predetermined target determination section that the radar detection target is the predetermined target (“YES” at “S14”, Fig. 2) and in response to determining that (“NO” at “S20”, Fig. 2), determines that the radar detection target is the predetermined target (the “roadside object 100” has not moved, “NO” at “S20”, thus the process ends as the “roadside object 100” has been determined to be a “pole” since it has not moved in the “predetermined time”, see para. 0052 citation below),
(“in S20, it is determined, when the preceding vehicle 102 passes near the roadside object (Pole) 100, whether the roadside object 100 has moved from the road side toward the travel path 10a of the subject vehicle 10, i.e., the roadside object 100 has moved laterally in the regions 104 within a predetermined time before and after the passing of the preceding.”, para. 0052, see also Fig. 4,
“When the result in S20 is NO, the following processing steps are skipped and when it is YES, i.e., when it is determined that the roadside object 100 (more exactly its reflection points 100a) has moved toward the travel path 10a, the program proceeds to S22, in which the roadside object 100 is not determined to be an obstacle and is determined to be a stationary object.”, para. 0054).

Sasabuchi et al. and Kimata et al. both teach devices configured to detect objects in an area ahead of a vehicle. Sasabuchi et al. teach in response to determining an image detection target is a predetermined target (at “S02”), and provisionally determining by an identical target provisional determination section that a radar detection target and the image detection target are an identical target (“YES” at “S03”), determines that the radar detection target and the image detection target are an identical target. Kimata et al. teach in response to provisionally determining by the predetermined target determination section that the radar detection target is the predetermined target (“YES” at “S14”) and in response to determining that the radar detection target has moved (“YES” at “S20”), determines that the radar detection target is not the predetermined target (occurs at “S22”), and in response to provisionally determining by the predetermined target determination section that the radar detection target is the predetermined target (“YES” at “S14”) and in response to determining that the is the predetermined target (after “NO” at “S20”, the process ends).

However, combining these teachings does not result in the invention as claimed, specifically the prior art does not teach the two scenarios restated below and claimed in the independent claims. Thus, Sasabuchi et al. and Kimata et al., alone and in combination do not teach an identical target determination section, 
in response to determining by the predetermined target determination section that the image detection target is the predetermined target after provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an identical target, determines that the radar detection target and the image detection target are not an identical target, and 
in response to determining by the predetermined target determination section that the image detection target is not the predetermined target after provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an identical target, determines that the radar detection target and the image detection target are an identical target.

	Regarding claims 14 and 15, all of the limitations of independent claim 1 are comprised in independent claims 14 and 15. Thus, the closet prior art to claims 14 and 15 is that of Sasabuchi et al. and Kimata et al. as discussed above, since the function of the “identical target determination section” is identical in claims 1, 14, and 15.


Response to Arguments
All rejections of the non-final rejection have been removed. Applicant’s arguments filed 12/29/2020 with respect to the pending claims have been considered but are not relevant to the current rejections.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665